EXHIBIT AT SCHAWK, INC.: Timothy Allen Vice President, Finance Operations and Investor Relations 847-827-9494 Timothy.Allen@schawk.com AT DRESNER CORPORATE SERVICES: Investors: Philip Kranz 312-780-7240 pkranz@dresnerco.com SCHAWK ANNOUNCES SECOND-QUARTER AND FIRST-SIX MONTHS 2009 RESULTS Q2 2009 EPS of $0.19 versus $0.03 in Q2 2008 Des Plaines, IL, August 10, 2009—Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, reported second-quarter and first six-months 2009 results. Net income in the second quarter of 2009 was $4.8 million or $0.19 per diluted share, versus net income of $0.8 million, or $0.03 per diluted share in the second quarter of 2008. For the first six months of 2009, net income was $2.5 million, or $0.10 per diluted share, compared to $5.0 million, or $0.18 per diluted share, in the comparable prior-year period. Consolidated Results for Second Quarter Ended June 30, 2009 Net sales in the second quarter of 2009 were $112.0 million compared to $133.4 million in the same period of 2008, a reduction of $21.4 million, or 16.1 percent.
